BENSON, Designated Judge,
concurring.
The appellant’s motion to vacate the support provisions constitutes a direct attack on the interlocutory decree of divorce.
The court had jurisdiction of the parties and of the subject matter of the action, the marriage res. Because of statute (Section 139 of the Civil Code) and decisional restraint (e.g., Atendido v. Atendido (1974), District Court of Guam Appellate Division Case No. 94-A), the court did not have subject matter jurisdiction to award alimony to the guilty wife. Such award was in excess of the court’s jurisdiction.
Since subject matter jurisdiction cannot be conferred by the consent of the parties, the issue presented by this appeal is whether or not the appellant has standing to complain of the alimony award.
The trial court properly denied the appellant’s motion.
The appellant is precluded from objecting to the alimony award after he twice asserted during trial his wish that *242appellee be granted alimony. The opinion in this case on page 7 forcefully sets forth the effect of such representations on the trial court. That the appellant should thereafter be estopped from complaining when the court took the action which the appellant invited is directly supported by authority. In re Griffin (1967), 67 C.2d 343, at p. 348, 62 C.R. 1, 431 P.2d 625; City of Los Angeles v. Cole (1946), 28 C.2d 509, at p. 515, 170 P.2d 982; 1 Witkins, California Procedure, Second Edition, pp. 756-759. Such estoppel is necessary in this case for the proper functioning of the court. “To hold otherwise would permit the parties to trifle with the courts. The law should not and in our opinion does not countenance such action.” City of Los Angeles v. Cole, supra, 28 C.2d, atp. 515.
In Seymour v. Seymour (1937), 18 Cal.App.2d 481, 64 P.2d 168, the husband moved to eliminate that portion of the interlocutory decree which granted alimony to the guilty wife. At the trial the parties had introduced a property settlement with alimony for the wife. The court held that having invoked the jurisdiction of the court the husband was not later entitled to contend that the judgment in regard to alimony was invalid.
Frank v. Frank (1969), 275 Cal.App.2d 717, 80 Cal.Rptr. 141, is remarkably similar to the instant case. The husband collaterally attacked the provision in the interlocutory and final decrees for alimony of a fixed sum payable for a four year period “irrespective of remarriage”. The contention of lack of jurisdiction under Section 139 of the California Civil Code was raised after the wife remarried within the four year period. Section 139 provided that unless agreed to in writing, alimony terminated upon remarriage. The alimony provision for a fixed period had been stipulated to at trial, but was not in writing, and the provision “irrespective of remarriage” was included in the interlocutory and final decrees. Aware of the provision, *243the husband had not raised the issue in his appeal because he considered it void. The court held that the trial court’s decree was in excess of the jurisdiction, but that the husband had no standing to raise .the question by collateral attack where the court had fundamental jurisdiction of the parties and the subject matter. The court pointed out (as the opinion does in the instant case) that had the point been raised on appeal, the trial court could have, on remand, reconsidered the case as a whole. The husband’s petition for a hearing by the Supreme Court of California was denied.
For the above reasons, the order denying appellant’s motion should be affirmed.